Garland, J.
This case was before us in January last, and remanded for a new trial, for the purpose of enabling the plaintiff to show, that the defendants knew, at the time of making the insurance, that there was an agreement to sell the boat insured to Northam, and that a contingent interest was really intended’to be insured, although Bell’s legal title was not technically divested. See 3 Robinson, 422. The case was tried in the inferior court, and a judgment given for the plaintiff, from which the defendants have appealed. The case is in all respects similar to that, of the same plaintiff against the Western Marine and Fire Insurance Company, decided to-day, and we have come to the same conclusion in regard to it.

Judgment affirmed.